DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
With regards to claim 1, in the recited “comprising first current source means coupled in series…. and second current source means coupled in series” fails to provide proper antecedent basis for the claimed subject matter.
With regards to claim 2, in the recited “the current source multiplexing means” fails to provide proper antecedent basis for the claimed subject matter.

Claim Objections
Claim 1 is objected to because of the following informalities:  in the recited it is not understood what is being referred to as the “at least one current loop arrangement”, “first current source means coupled in series…. and second current source means coupled in series” as the DETAILED DESCRIPTION fails to provide disclose or suggest as to what these claimed limitation are referring to, thus leaving one ordinary skilled in the art unable to ascertain these claimed limitations.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  in the recited it is not understood what is being referred to as “the current source multiplexing means”, .  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in the recited it is not understood what is being referred to as “at least of two separate resistors in series as reference resistor and reference resistor input” and “as reference resistor and reference resistor input multiplexing means alternately electrically switching” as the DETAILED DESCRIPTION fails to provide disclose or suggest as to what these claimed limitation are referring to, thus leaving one ordinary skilled in the art unable to ascertain these claimed limitations.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in the recited it is not understood what is being referred to as “at least one further variable resistor and variable resistor multiplexing means alternately electrically coupling” as the DETAILED DESCRIPTION fails to provide disclose or suggest as to what these claimed limitation are referring to, thus leaving one ordinary skilled in the art unable to ascertain these claimed limitations.  Appropriate correction is required.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanke et al. [US PATENT No.: US 6,752,014 B1].
With regards to claim 1, Kanke discloses a gas flow measuring circuit (air flow meter, ABSTRACT) comprising at least one reference resistor outside the gas flow (11, exothermic resistor, Fig. 1, Col. 3, line ) and at least one variable resistor that varies in accordance with the characteristics of the flow of a gas (12, 13, 14, temperature dependent resistor that varies, Col. 3, lines 40-42) and means for determination of the difference between said reference resistor and variable resistor (1, circuit, Fig. 1, Col. , line ), wherein the at least one reference resistor is arranged outside the gas flow (ambient ) and is at least by a factor of 10 less temperature sensitive than the at least one variable resistor (Col. 3, lines 36-48), at least one current loop arrangement comprising first current source means coupled in series with said reference resistor and 
With regards to claim 5, Kanke discloses a set of variable resistors as a set of sensing elements in the gas flow, wherein at least one of the resistors works as at least one of a gas temperature sensor, an upstream sensor, and a downstream sensor (Fig. 9 illustrates 220, microcomputer to include the set of sensing elements (resistors) a hoisten-bridge circuit is constructed by the exothermic resistor 211a, temperature compensation resistor 211c, and resistors 13 and 14, and a current flowing in the exothermic resistor 211a is adjusted by the differential amplifier 15 and transistor 16 so that the potential difference at the middle point of the bridge is equal to zero by the hoisten-bridge circuit, Col. 9, lines 18-64)  .
With regards to claim 6, Kanke discloses the controller (220, microcomputer) is adapted to control at least of two separate resistors in series as reference resistor by alternately multiplexing the one input of the voltage measuring means to at least one of 
With regards to claim 7, Kanke discloses the controller (220, microcomputer) is adapted to control from the set of sensing elements a subset of sensing elements according to a defined measurement method (The case of the normal operation in FIGS. 10A to 10C will be described. When the maximum current which is limited by the battery voltage VB flows in the exothermic resistor 211a, the exothermic resistor 211a is rapidly heated (FIG. 10A). A resistance value Rh1 increases due to the temperature elevation, the bridge circuit is balanced, and the output V3 of the differential amplifier 15 decreases (FIG. 10C). The time T1 during which the maximum current flows in the exothermic resistor 211a is determined only by the resistance value Rh1 and heat capacity of the exothermic resistor 211a and the battery voltage VB in the ordinary case. The smaller the heat capacity is, the shorter the time T1 is. The microcomputer 220 monitors an exothermic temperature Th of the exothermic resistor 211a, thereby .



Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 8, the prior art does not disclose or suggest the claimed “calorimetric measurement of the gas flow the controller is adapted to use from the set of sensing elements” in combination with the remaining claimed elements as set forth in claim 8. Claim 9 depends upon claim 8.
With regards to claim 10, the prior art does not disclose or suggest the claimed “anemometric measurement of the gas flow the controller is adapted to use from that set of sensing elements” in combination with the remaining claimed elements as set forth in claim 10. Claim 11 depends upon claim 10.
With regards to claim 12, the prior art does not disclose or suggest the claimed time of flight measurement of the gas flow the controller is adapted to use from that set 
With regards to claim 13, the prior art does not disclose or suggest the claimed controller controls the measurement of the gas flow depending on the requirements by two of the measurement principles calorimetric measurement, anemometric measurement, and time of flight measurement and determines the gas characteristics.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852